Morgan, J.
(dissenting.) The defendant claimed that he paid up the bond and mortgage in full, February 27, 1857, and he produced Noah Stern’s receipt of that date, purporting to be in full of principal and interest: On the production of the receipt, in the handwriting of the defendant, it appeared that the words indicating payment of the principal might have been written in after it was signed by Noah Stern. It was claimed by the plaintiff that the defendant did not in fact pay the principal on the bond and mortgage, but only ' the interest. To maintain this, he produced and proved that the bond and mortgage were still in possession of Noah Stern at the time of his death, with indorsements of interest, only, made by Stern after February 27, 1857. This was objected to. The plaintiff also proved that Noah Stern in fact went to the defendant’s house, ostensibly to collect the interest on the bond and mortgage, the next year after February 27, 1857. This evidence was also objected to. Without doubt these circumstances had considerable weight with the jury, in coming to the conclusion that the bond and mortgage had not been paid as claimed by the defendant.
It will be observed that no exceptions are taken to the charge of the judge. It is therefore mere assumption to say that these circumstances were received as competent evidence to prove the actual payment of interest by the defendant after February 27, 1857. If they were competent for any purpose, it is to be presumed that the judge gave the proper instructions to the jury as to the effect to be given to the evidence. In my opinion this was a case where such evidence was competent, not indeed to prove the fact of such payment of interest, but as a circumstance tending to prove that the bond and mortgage had not in fact been paid as claimed by the defendant. They showed that the conduct of the parties *328was inconsistent with, the claim now made by the defendant. If he had paid up the mortgage it was not to be expected, in the usual course of business, that Stern would still retain it in his possession as a valid obligation, and further that he should a year afterwards go to the mortgagor, ostensibly to collect the interest, and then make an indorsement that the interest had been paid. It is not to be presumed that Noah Stern then undertook to commit a fraud. -It would be a singular fallacy to shut out evidence of circumstances which make for a party, upon the hypothesis that they were manufactured in anticipation of and in order to perpetrate a fraud upon the adverse party.
[Onondaga General Term,
October 1, 1861.
The rule, I think, is to allow circumstances which happen in the ordinary course of dealings between the parties before the dispute arises to be given in evidence, when the question to be decided depends upon presumptive or circumstantial evidence. The weight to be given to them rests entirely with the jury. These circumstances may be used as an aid, as well as a test, of direct evidence. (Burrill, 226.) Wilson, in his treatise on circumstantial evidence, (p. 54,) mentions a species of evidence which he denominates “moral indications afforded by the relations and language and conduct of the party.” The issue in this case necessarily involves to some extent the character of both parties. And the conduct of each party as it tended'to prove or disprove their respect-' ive allegations was, in my opinion, clearly admissible as part of the res gestee. Unless this species of evidence is admitted, in such a case, it may be said that although the circumstances all tend to establish the fraud, if not the forgery, of the defendant, the rules of law will not permit the plaintiff to resort to the only evidence by which the fraud can be established. I think the rules of evidence were not violated in the admission of the evidence objected to, and that the judgment should be affirmed. New trial granted.
Bacon,, Allen, MuUm and Morgan, Justices.]